[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE MOTION FOR SUMMARY JUDGMENT (NO. 108)
The plaintiff's Motion for Summary Judgment is denied. The defendants have not answered the third count of the plaintiff's amended complaint and therefore the plaintiff is not entitled to this relief under P.B. 379. In addition, the defendants have not admitted that they are responsible for the debts of Scott Ennis pursuant to 46b-37 of the Conn. Gen. Statutes and therefore there is a genuine issue as to a material fact. Town Bank  Trust v. Benson, 176 Conn. 304. CT Page 2512
JOSEPH H. PELLEGRINO JUDGE OF THE SUPERIOR COURT